Citation Nr: 0103715	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral flat feet 
(pes planus). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to March 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a November 1997 rating decision, an increased evaluation 
for the service-connected atopic dermatitis, then rated as 10 
percent disabling, was denied.  The veteran perfected his 
appeal on that issue by filing a VA Form 9 in December 1997.  
In his substantive appeal, he indicated that his condition 
was closer to a 30 percent disability rating than a 10 
percent disability rating.  A 30 percent evaluation was 
granted in a May 1998 rating decision, effective December 12, 
1996, a date prior to the actual date of receipt of the claim 
for an increased rating.  The RO informed that the veteran 
that since he specifically requested a 30 percent disability 
rating, such a rating was a full grant of benefits sought on 
appeal and that, therefore, his appeal was withdrawn.  The 
veteran has not subsequently indicated that he sought more 
than a 30 percent disability.  At the time of his August 2000 
hearing, he did not clarify that this was an issue on appeal.  
Thus, the issue for Board review is as stated on the title 
page.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

At his August 2000 videoconference hearing held before the 
undersigned, the veteran testified that he noticed that he 
had flat feet in service and that he had received treatment 
at the VA for various disabilities since 1994.  He also said 
that he complained about his feet about three years ago to a 
VA doctor.  Transcript.  His representative also read aloud a 
statement, allegedly from a C.H., a retired colonel with the 
United States Marine Corp, and dated in July 2000.  The 
representative indicated that he would submit the statement, 
but it is not of record.  

As to additional treatment records, the RO requested medical 
records from the VA medical center in Martinez, California, 
in August 1997 with regard to another claim and indicated 
that the outpatient treatment records from 1996 to the 
present should be submitted.  In August 1997, the request was 
completed and the RO received records primarily from 1996 to 
July 1997.  Two outpatient treatment records dated in 1994 
and 1995, respectively, were also submitted.  The RO in 
February 1998 requested additional treatment records, 
specifically any dated from August 1997 to the present, from 
the above-noted VA medical center.  Later that month, the RO 
received treatment records primarily dated from September 
1997 to February 1998.  Those records reflect that it was 
noted in October 1997 that the veteran was flat-footed.  A 
medical record dated in 1994 was also submitted.  With regard 
to the current claim, the RO in August 1998 requested 
additional VA treatment records, in particular any dated from 
August 1997 to the present.  In September 1998, the RO 
received treatment records dated from September 1997 to July 
1998.  In light of the above, additional records dated prior 
to 1996 from the VA medical center in Martinez, California, 
may be available.  Furthermore, there may be additional 
records prior to October 1997, either private or VA, 
containing notations of flat feet.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers who 
afforded him treatment for, or noted, any 
symptoms of flat feet (pes planus) since 
active service.  After obtaining the 
necessary permission from the veteran, the 
RO should attempt to obtain copies of all 
treatment records and associate them with 
the claims folder.  In any event, the RO 
should obtain all additional records from 
the VA medical center at Martinez, 
California, to include all records prior 
to 1996 and subsequent to July 1998.  The 
RO should also inform the veteran that he 
may submit the July 2000 statement from 
C.H.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

2.  After the above has been completed to 
the extent possible and the veteran has 
been notified of any evidence that was 
requested and could not be obtained, the 
RO should review the record and determine 
whether the additional evidence creates a 
need for another VA examination or opinion 
as to etiology of the bilateral flat feet 
(pes planus), including whether the 
current disability is related to the 
service-connected residuals of a cold 
injury.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  The RO should 
readjudicate the claim of service 
connection for bilateral flat feet (pes 
planus), on both direct and secondary 
bases.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


